Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims
Claims 6, 8 – 10, and 12 remain pending and are under examination

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (WO2013/100148), using US2014/0352851 as the English translation) in view of Aberg (“Trace elements and the control limits in ductile iron”), as evidenced by ASM Handbook, Vol 1A, “Trace (Minor) Elements in Cast Irons”, and in further view of Evans (“Factors Influencing the Formation of Pinholes in Gray and Ductile Iron”)
 
Regarding claim 6 and 10, Fukumoto teaches a spheroidal graphite cast iron [abstract] having a composition comprising:

Element
Claimed Invention (wt %)
Fukumoto (wt%)
Relationship
Found

3.3 to 4
3.6 – 3.8%
Falls within
0020, 0021
Silicon (Si)
2 to 3
2.0 – 2.6%
Falls within
0022, 0023
Phosphorus (P)
Not more than 0.05
0.05% or less
Falls within
0034, 0035
Sulfur (S)
Not more than 0.02
0.02% or less
Falls within
0036, 0037
Manganese (Mn)
Not more than 0.8
0.5 to 0.7%
Falls within
0026, 0027
Copper (Cu)
Not more than 0.8
(not including 0)
0.5 – 1%
Overlaps
0028, 0029
Magnesium (Mg)
0.02 to 0.06
0.03 – 0.05%
Falls within
0024, 0025
Balance Iron (Fe) and impurities

-

-

Meets 

Abstract


**It is noted that Fukumoto teaches the presence of Tin (Sn). However, Fukumoto teaches that Sn is not “indispensable” and therefore could have a value of 0% by mass [0030, 0031]
With regards to the ranges of copper taught in Fukumoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of the overlapping portions of ranges has been held to be a prima facie case of obviousness. (See MPEP § 2144.05.I)
Fukumoto does not explicitly teach the presence of Titanium (Ti), Vanadium (V), Niobium (Nb), or Nitrogen (N). Fukumoto does not explicitly teach the gas defect ratio. 

Aberg teaches the presence and effects of trace elements in ductile iron including vanadium, niobium, and titanium [Introduction, paragraph 1]. Further, Aberg teaches that to avoid the detrimental influence of these trace elements, concentration limits must be (in wt%) [Table 2]: 
	Vanadium – 0.02 or less, which overlaps with the claimed range 

	Titanium – 0.2 or less, which overlaps with the claimed range
Further still, Aberg teaches the typical maximum amount of trace elements including vanadium, niobium, and titanium [Table 1]. These values are (in wt%):
Vanadium – 0.010 %, which falls within the claimed range 
Niobium – 0.003%, which falls within the claimed range 
Titanium – 0.017%, which falls within the claimed range.

Therefore, the person of ordinary skill would have a reasonable expectation that both vanadium, niobium, and titanium were among the “inevitable impurities” of Fukumoto. This expectation is further supported by the ASM Handbook, Vol 1A, “Trace (Minor) Elements in Cast Irons”. The ASM handbook discloses, on page 181, that vanadium is typically found in an amount of less than 0.04%, which overlaps with the claimed range; niobium is typically less than 0.001% with a maximum of up to 0.005%, which overlaps with the range; and titanium is typically less than 0.07%, which overlaps with the claimed range. 
Further still, the ASM handbook teaches that these impurity elements typically arise from steel scrap (and pig-iron) which Fukumoto explicitly teaches are used as starting materials [Fukumoto, 0057]. 

Given that the upper limit ranges for vanadium, niobium, and titanium of the claimed invention are similar to the “maximum limits to avoid detrimental effects” as taught by Aberg, and that there is a reasonable expectation of their presence as unavoidable impurities, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have optimized Fukumoto such that the maximum amounts of vanadium and niobium present in Fukumoto were at most 0.02% for vanadium, and preferably less, and at most 0.01% for niobium, and preferably 
Additionally, while Aberg teaches many other elements that may be present in minute quantities in cast iron, these elements would also be considered “inevitable impurities” that would not be expected to affect the tensile strength and/or elongation. 


	Evans teaches/discusses factors affecting the formation of pinholes in ductile cast iron [Title]. Evans teaches the pinhole formation is a problem that affects the surface quality of ductile cast irons [page 3, “background problem”]. Evans further discloses that normal nitrogen amounts in cast iron are about 80 ppm (~0.008%) which overlaps/meets the claimed range [page 3, paragraph 6], and teaches that normal amounts of nitrogen with magnesium treatment do not cause pinholes [page 3, paragraph 7]. Evans also discloses that mold materials and variables accounts for most pinhole occurrences and the widest variation in their occurrence [page 3, paragraph 1]. 
	Therefore, there is a reasonable expectation to a person of ordinary skill in the art that nitrogen would be present in the alloy composition of Fukumoto in an amount that meets/overlaps the claimed composition range, as taught by Evans. Further, as taught by Evans, it would have been obvious to a person of ordinary skill in the art to have controlled the amount of nitrogen in the alloy composition of Fukumoto to a normal amount (~80 ppm) or less in order ensure that pinholes were not caused by nitrogen release.

	
Furthermore, given that the amounts of titanium, vanadium, niobium, and nitrogen as taught by Evans and Aberg overlap with the claimed range, the total amount of Ti, V, and Nb and the ratio of Ti, V, and Nb to N, would also overlap as follows: 
Element/Ratio
Claimed Invention
Aberg/Evans
Reference
Relationship
Titanium (Ti)
0.01 – 0.04%
0.2% or less
Aberg
Overlaps
Vanadium (V)
0.001 – 0.01%
0.02% or less
Aberg
Overlaps
Niobium (Nb)
0.001 – 0.01%
0.01% or less
Aberg
Overlaps
Nitrogen (N)
0.004 – 0.008%
~0.008%
Evans
Overlaps
Ti + V + Nb
0.015 – 0.045
0.00 – 0.23
Aberg
Overlaps
(0.29Ti + 0.27V + 0.15Nb)/N
0.8 – 2.0 
0.0 – 8.1
Evans/Aberg
Overlaps 



Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness, absent evidence of unexpected results or criticality (See MPEP § 2144.05.I). 

Regarding claim 8, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Fukumoto teaches several compositions in which phosphorus (P) and sulfur (S) are both above 0.005%. [See Table 1, Examples A, B, D, E].

Regarding claim 9, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Fukumoto teaches that manganese (Mn) is 0.5 – 0.7% [0027] and copper (Cu) is not less than 0.5 – 1% [0029], meeting the claimed limitations.

  Regarding claim 10, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Fukumoto teaches that the cast iron has a tensile strength of 650 MPa or more [0047], which falls within the claimed range and an elongation 12% or more [0048], which falls within the claimed range. 

Regarding claim 12, Fukumoto in view of Aberg and Evans teaches the invention as applied to claim 6. Although Fukumoto in view of Aberg and Evans does not explicitly teach “a tool life improvement rate of not less than 1.1 times”, it teaches a highly similar chemical composition. Products of identical chemical composition cannot have mutually exclusive properties (See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (See MPEP 2112.01.II). As well, the mechanical property limitations of tensile strength and elongation are met, further showing that Fukumoto in view of Aberg and Evans would meet the tool life improvement limitation. As such, there is a prima facie expectation that a tool formed from the composition (as determined to be obvious over the teachings of Fukumoto, Aberg and Evans) would be capable of a tool life improvement rate of not less than 1.1 times when subject to the particular conditions as claimed, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but are not persuasive. 

Applicant argues that Fukumoto in view of Aberg, as evidenced by ASM Handbook and in further view of Evans does not simultaneously teach or reasonably suggest the limitations of the claimed invention including the chemical composition, the total amount of Ti, V, and Nb, and the claimed relationship of Ti, V, and Nb, to nitrogen (i.e. “expression (1)”). Applicant further argues that even if such chemical elements are present, there are no teachings to suggest that such levels would simultaneously satisfy the four different ranges of Ti, V, Nb, and N, meet the range of total amount of Ti, V, and Nb, and satisfy “expression (1)”. The examiner respectfully disagrees.
First, as taught by Aberg and Evans, and as further evidenced by the ASM Handbook, the amount of Ti, V, Nb, and N claimed are in an overlapping amount of the typical impurity levels of these elements in spheroidal cast iron. Therefore, applicant’s argument that the prior art does not teach or suggest that such levels would simultaneously satisfy the four different ranges of Ti, V, Nb, and N, is not found persuasive. Furthermore, in reference to the claimed formula/relationship of total Ti, V, and Nb and “expression (1)”, the claimed invention is not distinguished from the prior art solely because the prior art does not disclose the claimed formula/relationship, where the prior art teaches a composition that overlaps with or anticipates the claimed range and claimed relationship/formula. That is, the claimed invention is not distinguished from the prior art if the prior art discloses a composition range/values that satisfies/overlaps with the claimed formula, even if the prior art does not disclose the formula itself. “Patentability of the claims may not rest solely on the fact that the…contents…are calculated from the formula” absent evidence of unexpected results or criticality resulting from the formula/relationship. See In Re Cooper, 134 F.2d 630, 631–32 (CCPA 1943).

prima facie case of obviousness. Furthermore, assuming arguendo that the cast iron of Fukumoto did have a nitrogen content that was outside the claimed range but still “about 80 ppm” (as taught by Evans) this would still constitute a prima facie case of obviousness because “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” absent evidence of unexpected results or criticality. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Applicant further argues that Ti, V, Nb, and N are described as impurities and a person of ordinary skill in the art would not modify their levels to satisfy the claimed limitations. The examiner respectfully disagrees because a person of ordinary skill in the art of cast iron would readily understand that impurities are important to control to prevent detrimental influences and as taught by Aberg and Evans, and as evidenced by ASM Handbook the claimed ranges of Ti, V, Nb, and N are in an overlapping amount of the typical impurity levels of these elements in spheroidal cast iron. Overlapping ranges are a prima facie case of obviousness absent unexpected results or criticality, and as stated prior, the claimed invention is not distinguished from the prior art if the prior art discloses a composition range/values that satisfies/overlaps with the claimed formula, even if the prior art does not disclose the formula itself. “Patentability of the claims may not rest solely on the fact that the…contents…are calculated from the formula”, absent evidence of unexpected results or criticality resulting from the formula/relationship. See In Re Cooper, 134 F.2d 630, 631–32 (CCPA 1943).
Applicant argues that a person of ordinary skill in the art would not modify or control the nitrogen content because Evans teaches that the mold materials and variables account for most pin hole occurrences. However, the examiner recognized that Evans teaches that mold materials account for most pin hole occurrence specifically stating “Evans also discloses that mold materials and variables accounts for most pinhole occurrences and the widest variation in their occurrence [page 3, paragraph 1].”. This was not used to treat the nitrogen limitation of the claimed invention. The nitrogen limitation was treated by the following finding;  “Evans further discloses that normal nitrogen amounts in cast iron are about 80 ppm (~0.008%) which overlaps/meets the claimed range [page 3, paragraph 6], and teaches that normal amounts of nitrogen with magnesium treatment do not cause pinholes [page 3, paragraph 7]”. 
The examiner found that; “there is a reasonable expectation to a person of ordinary skill in the art that nitrogen would be present in the alloy composition of Fukumoto in an amount that meets/overlaps the claimed composition range, as taught by Evans. Further, as taught by Evans, it would have been obvious to a person of ordinary skill in the art to have controlled the amount of nitrogen in the alloy composition of Fukumoto to a normal amount (~80 ppm) or less in order ensure that pinholes were not caused by nitrogen release.”


Applicant argues that the Office’s interpretation of the experimental results in the application has included data points that are not pertinent to the unexpected results. The examiner respectfully disagrees. The applicant has asserted that the total amount of Ti, V, and Nb and “expression (1)” results in unexpected results. Therefore, “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (See MPEP 716.02(d)). Therefore, the examiner in the previous Office Action compared data inside and outside the claimed ranges to determine whether the claimed total amount of Ti, V, and Nb and “expression (1)” resulted in the “unexpected result” of the gas defect area ratio being 11% or lower. The examiner did not find this persuasive. The examiner found the following;
“the examiner disagrees with applicant assertion that the gas defect area ratio is an unexpected result as a result of the limitations regarding the amounts of Ti, V, and Nb and/or the range claimed range of the “Expression (1)” ratio (page 9, top)”. 
“As can be seen from Chart 1 and Chart 2, the data presented in Table 2 of the Instant Invention shows several comparative examples with “total Ti, V, and Nb amounts” and “Expression (1)” values that are within the claimed range, yet have gas defect area ratio that are outside of the claimed range. Further still, there are also several comparative examples with “total Ti, V, and Nb amounts” and “Expression (1)” values that are outside the claimed range, yet have gas defect area ratio that are within the claimed range. Therefore, while the examiner agrees that the cast iron of Fukumoto alone would not necessarily have a gas defect area ratio that met the claimed range as a result of having an overlapping composition, the examiner disagrees that the “total Ti, V, and Nb amounts” and “Expression (1)” values claimed have criticality or result in unexpected results vis-à-vis the gas defect area ratio.” (emphasis added)
It is also noted that the inventive examples and comparative examples do not have controlled compositions/amounts of the major alloying elements such as C, Si, Mn, and Cu. That is, the amounts/values of the major alloying elements between different tests are not the same and these elements would be expected to affect the properties of the claimed product, making it further unclear that changes in the amounts of Ti, V, Nb, and N produce unexpected results.

    PNG
    media_image1.png
    558
    837
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    863
    media_image2.png
    Greyscale
	




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738